DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 65 objected to because of the following informalities:  Ln. 6 discloses “allocated in a transmission time interval (TTI)” it should be “allocated in the transmission time interval (TTI)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 as disclosed depends on a cancelled claim 44.  In order to keep with compact prosecution claim 50 was interpret as depending on claim 44 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 02/04/2021, with respect to the rejection(s) of claim(s) 44, 56, 60-63 under 35 U.S.C. section 102 as being anticipated over US-20200236666 to Yu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of that discloses, “wherein at least one of SA and the control feedback, and the data and the control feedback are transmitted in the same transmission time interval (TTI).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 50, 51, 53, 56, 59, 60, 61, 66, 67, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200236666-A1 to Yu in view of US-20020052215-A1 to Conti.

Regarding claim 44 Yu teaches...a method of transmitting data using a sidelink, SL, radio communication between a first radio device and a second radio device, the method comprising ((P.40, discloses transmitting data using a sidelink (SL) radio communication between a first radio described as a relay unit 120 and a second radio device described as remote unit 105 described as the relay unit 120 used sidelink communication to communicate with one or more units 105):broadcasting a scheduling assignment, SA, announcing a transmission of the data for the second radio device (P.60 discloses a broadcasting a scheduling assignment, SA, announcing a transmission of the data for the second radio device described as the rely UE 210 sending to the UE205 a flag for the scheduling assignment function differentiation which indicates its associated data transmission from a feedback ack/nack information transmission);transmitting the data according to the SA from the first radio device in a unicast mode to the second radio device (P. 30 discloses the transmission of data according the SA from first radio device to a 

Conti teaches... wherein at least one of the SA and the control feedback, and the data and the control feedback are transmitted in the same transmission time interval (TTI) (Fig. 5,6, P. 62, Lns. 6-9, discloses at least one of the SA and control feedback described as the DPDCH that carries data and PDCCH that carries control data including control indicators such as pilot signals, transport format, feedback information  and power information all transmitted within the same transmission time interval (TTI) also named slot, or time slot.  HARQ is also known as feedback control information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu by incorporating the teachings of Conti because the method can be implemented by UE and BS to transport both data and control information on the same time slot of the frame whether TRR as identified by Fig. 5 allowing the various indicator including power transmit control (Conti, P. 42). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 50 Yu and Conti teach the method of claim 49, Yu teaches...wherein the SA is expressly indicative of at least one of time, frequency or space of the feedback radio resource for the reception of the control feedback (P. 59, Lns. 7-15, discloses the SA expressly indicative of at least one of time, frequency or space of the feedback radio resource for the reception of the control feedback described as an indicator 220 contains additional information such as indicator of that describes a time/frequency resource of feedback information for SA or data, examples of time offset is preconfigured or fixed as N+4 or resource hoping).

Regarding claim 51 Yu and Conti teach the method of claim 50, Yu teaches...wherein the feedback radio resource for the reception of the control feedback is defined by a timing relation relative to the broadcasting radio resource for the broadcasting of the SA or relative to the transmission radio resource for the transmission of the data (P. 60-61 discloses the feedback radio resource for the reception of the control feedback is defined by a timing relation relative 

Regarding claim 53 Yu and Conti teach the method of claim 44, Yu teaches...wherein the data is transmitted using a hybrid automatic repeat request, HARQ, process and the control feedback controls the HARQ Process (P.63, discloses the data is transmitted using a hybrid automatic repeat request, HARQ, process and the control feedback controls the HARQ process described as UE 205 transmits to UE 210 feedback information (HARQ feedback) corresponding to frame #0 subframe 425), wherein the control feedback is indicative of a redundancy version, RV, to be used in a HARQ retransmission of the data from the first radio device to the second radio device (P.289-292, discloses the control feedback information is indicative of a redundancy version in the transmission from the first radio to the second radio device described as D2D communication used to deliver the discovery message within its control 

Regarding claim 56 Yu teaches  a method of receiving data using a sidelink, SL, radio communication between a first radio device and a second radio device, the method comprising or initiating the steps of (P.41, discloses receiving data using a sidelink (SL) radio communication between a remote UE 205 and a relay UE 210 to facilitate the sidelink communication the remote unit may indicate a transmission-reception pattern): receiving a scheduling assignment, SA, announcing a transmission of the data for the second radio device (P.60 discloses a broadcasting a scheduling assignment, SA, announcing a transmission of the data for the second radio device described as the rely UE 210 sending to the UE205 a flag for the scheduling assignment function differentiation which indicates its associated data transmission from a feedback ack/nack information transmission);receiving the data according to the SA from the first radio device in a unicast mode at the second radio device (P. 30 discloses the reception of the data according the SA from first radio device to a second radio device in a unicast mode described as unicast-based sidelink communication for performing resource allocation and/or feedback information for transmission); and transmitting, responsive to the data reception, a control feedback from the second radio device in a unicast mode to the first radio device (P. 410 discloses the reception of the data according the SA from first radio device to a second radio device in a unicast mode described as unicast-based sidelink communication for performing resource allocation and/or feedback information for transmission), wherein the control feedback is transmitted on a feedback radio resource 

Conti teaches... wherein at least one of the SA and the control feedback, and the data and the control feedback are transmitted in the same transmission time interval (TTI)  (Fig. 5,6, P. 62, Lns. 6-9, discloses at least one of the SA and control feedback described as the DPDCH that carries data and PDCCH that carries control data including control indicators such as pilot signals, transport format, feedback information  and power information all transmitted within the same transmission time interval (TTI) also named slot, or time slot.  HARQ is also known as feedback control information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu by incorporating the teachings of Conti because the method can be implemented by UE and BS to transport both data and control information on the same time slot of the frame whether TRR as identified by Fig. 5 allowing the various indicator including power transmit control (Conti, P. 42). The motivation is that by 

Regarding claim 59 Yu and Conti teach the method of claim 56, Yu teaches...wherein the SA is indicative of the determined feedback radio resource (P.59, Lns. 1-7, discloses the SA is indicative of the determined feedback radio resource described as indicator 220 contains additional information such as indicator of SA that describes a time/frequency resource of feedback information).

Regarding claim 60 Yu teaches a first radio device for transmitting data using a sidelink, SL, radio communication between the first radio device and a second radio device, the first radio device comprising (P.40, discloses transmitting data using a sidelink (SL) radio communication between a first radio described as a relay unit 120 and a second radio device described as remote unit 105 described as the relay unit 120 used sidelink communication to communicate with one or more units 105): a radio interface configured for sidelink communications (P. 88, discloses a radio interface configured for sidelink communications described as the apparatus of Fig. 7 that can have more than one transmitter and receiver for sidelink communication); a processing circuit operatively connected to the radio interface and being configured to (P.87, discloses a processing circuit operatively connected to the radio interface and configured for sidelink communication described as the transmitter and receiver under the control of the processor 605 or 705 to transmit or receive messages, data, and other signals): broadcast a scheduling assignment, SA, announcing a transmission of the data for the 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu by incorporating the teachings of Conti because the method can be implemented by UE and BS to transport both data and control information on the same time slot of the frame whether TRR as identified by Fig. 5 allowing the various indicator including power transmit control (Conti, P. 42). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 61 Yu teaches a second radio device for receiving data using a sidelink, SL, radio communication between a first radio device and the second radio device, the second radio device comprising (P.40, discloses transmitting data using a sidelink (SL) radio communication between a first radio described as a relay unit 120 and a second radio device described as remote unit 105 described as the relay unit 120 used sidelink communication to communicate with one or more units 105): a radio interface configured for sidelink 

Conti teaches... wherein at least one of the SA and the control feedback, and the data and the control feedback are transmitted in the same transmission time interval (TTI) (Fig. 5,6, P. 62, Lns. 6-9, discloses at least one of the SA and control feedback described as the DPDCH that carries data and PDCCH that carries control data including control indicators such as pilot signals, transport format, feedback information  and power information all transmitted within the same transmission time interval (TTI) also named slot, or time slot.  HARQ is also known as feedback control information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu by incorporating the teachings of Conti because the method can be implemented by UE and BS to transport both data and control information on the same time slot of the frame whether TRR as identified by Fig. 5 allowing the various indicator including power transmit control (Conti, P. 42). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Regarding claim 66 Yu and Conti teach the method of claim 51, Yu teaches...the timing relation depends on at least one of a capability of the second radio device, a service type underlying the data and a priority of the data (P.30, discloses the timing relation depends on at least one of a capability of the second device, a service type underlying the data and a priority of the data described as the remote UE sending SCI that contains a scheduling assignment function differentiation flag to differentiate associated data and control information allowing for differentiated service).

Regarding claim 70 Yu and Conti teach the first radio device of claim 60, Yu teaches...wherein the feedback radio resource for the reception of the control feedback is defined by a timing relation relative to the broadcasting radio resource for the broadcasting of the SA or relative to the transmission radio resource for the transmission of the data (P. 60-61 discloses the feedback radio resource for the reception of the control feedback is defined by a timing relation relative to the transmission of radio resource for the transmission of the data described as the SA function differentiates between a feedback information transmission or data and if the flag (indication) defines data, it will transmit data P. 64 further describes the transmission being a sidelink control information), optionally wherein the timing relation is predefined at the first radio device or configured by a radio network, and/or wherein the SA is indicative of the timing relation (P.66, discloses where in the SA is indicative of the timing relation described as the SCI includes the transmission of relevant information a resource allocation of SA associated data, a time gap between the SA and its associated data, frequency resource allocation).

Regarding claim 71 Yu and Conti teach the first radio device of claim 70, Yu teaches...wherein the timing relation depends on at least one of a capability of the second radio device, a service type underlying the data and a priority of the data (P.30, discloses the timing relation depends on at least one of a capability of the second device, a service type underlying the data and a priority of the data described as the remote UE sending SCI that contains a scheduling assignment function differentiation flag to differentiate associated data and control information allowing for differentiated service).

Regarding claim 73 Yu and Conti teach the second radio device of claim 61, Yu teaches...wherein the SA is indicative of the determined feedback radio resource (P.59, Lns. 1-7, discloses the SA is indicative of the determined feedback radio resource described as indicator 220 contains additional information such as indicator of SA that describes a time/frequency resource of feedback information).

Claims 45 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200236666-A1 to Yu, US-20020052215-A1 to Conti in view of US-20170215183-A1 to Gulati.

Regarding claim 45 Yu and Conti teach the method of claim 44, but do not teach...wherein the feedback radio resource carrying the control feedback is uniquely associated with at least one of the broadcasting of the SA for the data, the transmission of the data, the first radio device and the second radio device.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Conti by incorporating the teachings of Gulati because the device to device communication (D2D) may be carried out through one or more sidelink channels such as a physical broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH) a physical sidelink share channel (PSSCH), and a physical sidelink control channel (PSCCH) communications may be more than one or more unicast sidelink communication (sending to a single UE) alternatively communication may be a broadcast sidelink in which the communication a transmitting UE sends a D2D communication to multiple in both cases the communication includes Sidelink Control (SC) information and one or more MAC PDUs (Gulati, P. 50, Lns. 10-19). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 67 Yu and Conti teach the first radio device of claim 60, but does not teach...wherein the feedback radio resource carrying the control feedback is uniquely associated with at least one of the broadcasting of the SA for the data, the transmission of the data, the first radio device and the second radio device.

Gulati teaches... wherein the feedback radio resource carrying the control feedback is uniquely associated with at least one of the broadcasting of the SA for the data, the transmission of the data, the first radio device and the second radio device (P. 89, discloses the determination of the feedback radio resource based on the monitoring the shared radio spectrum and the SA described as sidelink control from the first radio device described as communication between the first and second UE associated with the D2D communication) and another SA from another radio device announcing another transmission on the shared radio spectrum.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Conti by incorporating the teachings of Gulati because the device to device communication (D2D) may be carried out through one or more sidelink channels such as a physical broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH) a physical sidelink share channel (PSSCH), and a physical sidelink control channel (PSCCH) communications may be more than one or more unicast sidelink communication (sending to a single UE) alternatively communication may be a broadcast sidelink in which the communication a transmitting UE sends a D2D communication to multiple in both cases the communication includes Sidelink Control (SC) information and one or more .

Claims 64 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200236666-A1 to Yu, US-20020052215-A1 to Conti in view of US-20200296722-A1 to Sambale and US-20180146478-A1 to Kim.

Regarding claim 64 Yu and Conti teach the method of claim 44, but does not teach...wherein the SL radio communication uses shared radio spectrum, and further comprises determining, on the shared radio spectrum, at least one of a broadcast radio resource for the broadcasting of the SA, a transmission radio resource for the transmitting of the data and the feedback radio resource for the receiving of the control feedback.

Sambale teaches... wherein the SL radio communication uses shared radio spectrum (Fig. 7, P.75, discloses wherein the sidelink radio communication uses shared radio spectrum described as a road-side network node operate in the shared spectrum mode), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Conti by incorporating the teachings of Sambale because the method and apparatus allow the operation of road-side network to operate in a radio communication network allowing sidelink communication in shared radio 

Kim teaches...and further comprises determining, on the shared radio spectrum, at least one of a broadcast radio resource for the broadcasting of the SA, a transmission radio resource for the transmitting of the data and the feedback radio resource for the receiving of the control feedback (P.130-131 discloses at least one of a broadcast radio resource for the broadcasting of the scheduled assignments in the sidelink transmission and transmitting the data in the physical shared channel and the channel for transmitting control information  PSSCH.  The resource allocation can be implemented in two modes: mode 1 scheduled by the base station and mode 2 implemented by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Conti by incorporating the teachings of Kim because the method and apparatus allow the sidelink transmission operation in the spectrum in multiplexed form to accommodate uplink and downlink transmissions (Kim, P.106). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 68 Yu and Conti teach the first radio device of claim 60, but do not teach...wherein the SL radio communication uses shared radio spectrum, and further comprises determining, on the shared radio spectrum, at least one of a broadcast radio resource for the 

Sambale teaches... wherein the SL radio communication uses shared radio spectrum (Fig. 7, P.75, discloses wherein the sidelink radio communication uses shared radio spectrum described as a road-side network node operate in the shared spectrum mode), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Conti by incorporating the teachings of Sambale because the method and apparatus allow the operation of road-side network to operate in a radio communication network allowing sidelink communication in shared radio spectrum (Sambale, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Kim teaches...and further comprises determining, on the shared radio spectrum, at least one of a broadcast radio resource for the broadcasting of the SA, a transmission radio resource for the transmitting of the data and the feedback radio resource for the receiving of the control feedback (P.130-131 discloses at least one of a broadcast radio resource for the broadcasting of the scheduled assignments in the sidelink transmission and transmitting the data in the physical shared channel and the channel for transmitting control information  PSSCH.  The resource allocation can be implemented in two modes: mode 1 scheduled by the base station and mode 2 implemented by the UE ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yu and Conti by incorporating the teachings of Kim because the method and apparatus allow the sidelink transmission operation in the spectrum in multiplexed form to accommodate uplink and downlink transmissions (Kim, P. 106). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 57, 65, 69, and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476